UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1979


DORARENA BOYD, et al.,

                Plaintiff – Appellant,

          v.

ROBERT MURRAY; BEVERLY BROWN; CHARLOTTE MAULL; SHEPHERD
VILLAGE; FIRST BAPTIST BUTE STREET; REGIONAL LICENSE;
DEPARTMENT OF SOCIAL SERVICES; GLENDA AMES, Regional
Office; SUE MYATT; DEPARTMENT OF PLANNING AND COMMUNITY
DEVELOPMENT,   Division   of   Building   Safety;   HEALTH
DEPARTMENT; VIRGINIA EMPLOYMENT COMMISSION; MICHAEL EUGENE
PLUMMER; MIRCLE TABERNACLE FAMILY CENTER; TASTE N SEE;
CONFERENCE CENTER,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:15-cv-00329-AWA-DEM)


Submitted:   January 21, 2016             Decided:   January 27, 2016


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dorarena Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dorarena Boyd seeks to appeal the district court’s order

dismissing her civil action without prejudice.                          This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),    and   certain      interlocutory       and      collateral      orders,   28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                            Because the

deficiencies identified by the district court may be remedied by

the filing of an amended complaint, we conclude that the order

Boyd seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.               See Goode v. Cent. Va. Legal

Aid   Soc’y,      Inc.,       807   F.3d       619,   623        (4th     Cir.    2015).

Accordingly, we dismiss the appeal for lack of jurisdiction.                         We

dispense    with       oral    argument    because         the    facts     and   legal

contentions      are   adequately    presented        in    the    materials      before

this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                           2